Title: To George Washington from John Buyers, 18 May 1780
From: Buyers, John
To: Washington, George



Sir
Sunbury [Pa.] May 18th 1780

It is with much Reluctance That I trouble your Excellency, with any thing of Complaint against any Officer under your Command; A Regard to my Future welfare however obliges me to lay before you, The inclosed Papers touching the Conduct of Col. Weltner, who has had, and still continues in Command of the German Battalion in this County.
Col: Weltner may perhaps acquit himself well in a Subordinate Command or Station; But Subject, as at Present he is, to no immediate Controul in the military Line, his Conduct is sufficiently alarming to every Person who is in the least degree obnoxious to his displeasure. I am, with the deepest Respect, your Excellencys most Obedt & most Hble Servt

Jno. Buyers

